Citation Nr: 0919698	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the head.

2.  Entitlement to service connection for residuals of broken 
ribs.

3.  Entitlement to service connection for residuals of trench 
foot.

4.  Entitlement to service connection for residuals of tear 
gas exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Subsequently, the case was returned 
to the RO in Buffalo, New York.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that residuals of 
a shrapnel wound to the head are the result of an established 
event, injury, or disease during active service.

3.  There is no competent medical evidence that the Veteran 
has a current disability related to a complaint of broken 
ribs in service.

4.  Evidence of record does not demonstrate that residuals of 
trench foot are the result of an established event, injury, 
or disease during active service.

5.  There is no competent medical evidence that the Veteran 
has a current disability related to a complaint of tear gas 
exposure in service.




CONCLUSIONS OF LAW

1.  Residuals of a shrapnel wound to the head were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

2.  Residuals of broken ribs were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

3.  Residuals of trench foot were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

4.  Residuals of tear gas exposure were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in July 2005, June 2006, and September 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in February 2008.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2006 and September 2006 
letters. 

In April 2006, the National Personnel Records Center (NPRC) 
informed VA that the Veteran's service records from his 
period of active duty service were fire-related, presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  A few clinical records are available as well 
as copies of his induction and discharge examinations.  In 
such cases, there is a heightened obligation to assist the 
claimant in the development of his case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).  In July 2005, VA had notified the Veteran that his 
records were not available, and informed him of ways in which 
he could assist VA in reconstructing the records.  The 
Veteran was informed that he could submit copies of 
statements from medical personnel who treated him during 
service; statements from people who served with the Veteran 
who had personal knowledge of his illness or injury; 
employment physical examinations; and medical evidence from 
hospitals, clinics, and private physicians.  The Veteran 
completed a NA Form 13055 (Request For Information Needed To 
Reconstruct Medical Data) and submitted recent treatment 
records from VA and private sources.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claims.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the Veteran's own 
unsupported contentions that he suffered a shrapnel injury to 
his head, broken ribs, trench foot, or was exposed to tear 
gas during active service.  While a January 2006 VA CT scan 
shows evidence of a tiny metallic density in the subcutaneous 
tissues near the right orbit 60 years after service, there is 
no indication in the medical evidence when the Veteran 
incurred this injury.  At discharge he was required to list 
all his injuries and wounds incurred in service and did not 
list any shrapnel wounds, or broken ribs, or trench foot, or 
exposure to tear gas.  The Board finds the available medical 
evidence is sufficient for an adequate determination.

Further attempts to obtain additional evidence would be 
futile.  The Board finds that the available medical evidence 
is sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Factual Background and Analysis

At the time of the Veteran's induction into service, it was 
noted on his induction physical examination report that he 
was employed as a machine shop milling machine operator.  
Available service treatment records include only dental 
records. A copy of the Veteran's March 1946 discharge 
examination indicates that he did not disclose any shrapnel 
wound to the head, or broken ribs, or trench foot, or 
exposure to tear gas as a wound, injury or disease incurred 
in line of duty.  Significant diseases, wounds, and injuries 
listed at discharge were pneumonitis, a cut finger on the 
right hand, an injured right leg, and an injured left eye.  
Further, there is no record evidence that the Veteran every 
engaged in combat.  His separation qualification record noted 
that his military occupation specialties in service included 
a military policeman, a heavy truck driver, a construction 
equipment mechanic, and a lumberjack.  

As noted above, most of the Veteran's service records 
regarding his period of active duty are unavailable from the 
NPRC, and are believed to have been destroyed in a fire in 
the early 1970's.  The Board is mindful that, in a case such 
as this, where service medical records are unavailable, there 
is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare, 1 Vet. App. at 367.  It is further 
noted, however, that the case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  While it is unfortunate 
that most of the Veteran's service medical records are 
unavailable, it should be noted that unsuccessful attempts 
were made to obtain these records.  The appeal must be 
decided on the evidence of record and the Board's analysis 
has been undertaken with this heightened duty in mind.

Post service, VA medical records noted a past medical history 
that included right rib fractures in 1944, fracture of the 
right foot and ankle in 1945, and peripheral neuropathy of 
the lower extremities.  The record also noted a history of 
alcohol abuse in the form of 5 drinks a day.

December 2002 and January 2006 VA chest X-ray films failed to 
show evidence of previous broken ribs with the former 
revealing evidence of chronic obstructive pulmonary disease 
(COPD).  

An August 2004 private CT scan of the chest disclosed COPD 
with areas of emphysema, and failed to reveal any evidence of 
broken ribs.

An August 2004 private magnetic resonance imaging (MRI) scan 
of the brain disclosed a metal artifact near the supero-
lateral margin of the right orbit.

Private medical records of Dr. D.E.G., dated from August 2004 
to March 2005, including a November 2004 letter Dr. D.E.G. 
addressed to VA, noted the Veteran told the physician of an 
incident during World War II when his left ear started 
bleeding after a shell explosion.  He also denied any other 
head injuries since World War II.  Dr. D.E.G. wrote that the 
foreign body identified in a recent MRI scan most likely 
represented a shrapnel wound from the war.

January 2006 VA medical records revealed that the Veteran was 
seen in the emergency department with sharp headaches that 
began in the left ear and went across the forehead to the 
right ear.  He said these headaches had been going on for one 
month and that a MRI scan showed shrapnel in his head.  A 
history of shrapnel in the left ear was noted as was numbness 
of the right foot.

Based on the evidence of record, the Board finds that the 
Veteran's claimed residuals of a shrapnel wound to the head, 
of broken ribs, of trench foot and of tear gas exposure are 
not the result of any established event, injury, or disease 
during active service.  While there are no service treatment 
records to review, neither the Veteran nor his examiner noted 
any of these claimed disorders on his discharge examination.  
Fractures of the right rib, right foot, and ankle during 
World War II are listed on the Veteran's past medical history 
in current VA outpatient medical records, but this medical 
history is undoubtedly based on the Veteran's personal 
narrative.  A potentially inaccurate factual premise for some 
of this VA record evidence, which contradicts in part the 
information found within the four corners of the discharge 
examination, undermines the Board's reliance on this listing 
of prior medical history.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Further, in order to be considered for service connection, a 
claimant must first have a current disability.  Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In addition to 
medical evidence establishing the presence of a current 
disability, the record must also contain medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury, as well as medical 
evidence of a nexus between the current disability and either 
an in-service disease or injury or a service-connected 
disability.  See Hickson, 12 Vet. App. at 253; Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Regarding these claims, the Board notes that there is no 
competent medical evidence in the claims file that the 
Veteran has any current disability associated with his 
claimed shrapnel wound to the head, broken ribs, trench foot, 
or exposure to tear gas.  While there is some post-service 
evidence of headaches and peripheral neuropathy of the lower 
extremities, there is no evidence of any diagnosis of chronic 
headaches or of cold injury residuals for either foot.  
Simply put, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  As there 
is definitely no competent evidence that the Veteran had or 
currently has broken ribs or was exposed to tear gas, service 
connection for residuals of broken ribs and for residuals of 
tear gas exposure is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the claimed disability).  
Therefore, service connection for these two issues must be 
denied.

Assuming that the medical evidence of record shows that the 
Veteran's headaches and his peripheral neuropathy of the 
lower extremities represent current disabilities, service 
connection is still not warranted for these issues as the 
record does not include any medical opinion establishing a 
nexus or medical relationship between any current disorder 
diagnosed post-service and any event, injury, or disease 
during active service.  Neither the Veteran nor his 
representative has presented, identified, or alluded to the 
existence of any such opinion.  The Board notes that the 
November 2004 letter from the Veteran's private physician did 
not establish a nexus between any current disorder and a 
shrapnel wound to the head.  Rather, the Veteran's doctor 
expressed his belief that a recent MRI scan showed a shrapnel 
wound from World War II based on the Veteran's narrative of 
events.  After reviewing all of the medical evidence of 
record, the Board finds that the Veteran's claims for service 
connection for residuals of a shrapnel wound to the head and 
for residuals of trench foot must be denied.

In connection with these claims, the Board also has 
considered the assertions the Veteran has advanced on appeal 
in numerous written statements.  However, the Veteran cannot 
establish a service connection claim on the basis of his 
assertions alone.  While the Board does not doubt the 
sincerity of the Veteran's belief that he suffered a shrapnel 
wound, broken ribs and trench feet in World War II, and that 
he was exposed to tear gas, these claims turn on medical 
matters--the relationship between a current disability and 
service or the diagnosis of a current disability.  Questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a lay person without the appropriate 
medical training or expertise, the Veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
Veteran's assertions in this matter simply do not constitute 
persuasive evidence in support of his claims.

For the foregoing reasons, the claims for service connection 
for residuals of a shrapnel wound to the head, for residuals 
of broken ribs, for residuals of trench foot, and for 
residuals of tear gas exposure must be denied.  In arriving 
at the decision to deny these claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against these claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of a shrapnel 
wound to the head is denied.

Entitlement to service connection for residuals of broken 
ribs is denied.

Entitlement to service connection for residuals of trench 
foot is denied.

Entitlement to service connection for residuals of tear gas 
exposure is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


